NUMBER 13-09-00107-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                 IN RE RAUL ERNESTO LOAISIGA, M.D., P.A.,
                       AND RAUL ERNESTO LOAISIGA


                         On Petition for Writ of Mandamus


                           MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       Relators, Raul Ernesto Loaisiga, M.D., P.A., and Raul Ernesto Loaisiga, filed a

petition for writ of mandamus and an emergency motion for temporary relief in the above

cause on February 25, 2009. On February 26, 2009, the Court granted the emergency

motion for temporary relief and further requested that the real parties in interest, Tania Jalil,

M.D., P.A., Tania Jalil, and Syed Jalil, by and through counsel, file a response to relators’

petition for writ of mandamus.

       On February 27, real parties in interest filed an “Emergency Motion to Reconsider

Order Granting Relator’s [sic] Motion for Temporary Relief.” That same day, this Court
lifted the stay previously imposed by the Court and denied the petition for writ of

mandamus filed by relators. Subsequently that same day, relators filed an “Emergency

Motion to Reconsider” which was denied by the Court.

       On March 5, relators filed a “Second Emergency Motion to Reconsider.” On March

6, real parties in interest filed an “Initial Response to Relators’ Second Motion for

Reconsideration and Request for Adequate Time to File a Comprehensive Response.”

Relators have now filed a “First Supplemental Reply to the Real Parties in Interests’ Initial

Response to Relators’ Second Motion to Reconsider” and an “Emergency Motion for

Expedited Oral Argument.” On March 12, the real parties in interest filed a “Response to

Relators’ Second Emergency Motion to Reconsider and Request for Sanctions.”

       On March 16, 2009, Relators’ emergency motion for expedited oral argument was

GRANTED and was set for submission and oral argument on Thursday, March 26, 2009,

at 1:30 p.m. On the Court’s own motion, the opinion previously issued in this case was

withdrawn, see In re Loaisiga, 13-09-00107-CV, 2009 Tex. App. LEXIS 1558, *1-2 (Tex.

App.–Corpus Christi Feb. 27, 2009, orig. proceeding).

       On March 25, 2009, parties filed an Agreed Motion to Dismiss informing the Court

that the parties have settled their differences. Accordingly, the parties’ Agreed Motion to

Dismiss is GRANTED and the original proceeding is DISMISSED without reference to the

merits. Any pending motions are denied as moot.

                                                                PER CURIAM


Memorandum Opinion delivered
and filed this 3rd day of April, 2009.



                                             2